Appellant renews complaint of the admission of the testimony of Mrs. Davis as to what was said to her by him after the homicide. A number of authorities are cited relating to the law of impeaching testimony. Any statement made by one accused of crime which is material as affecting the commission thereof, its purpose or motive, becomes material as original testimony. Appellant was not under arrest at the time he made the statements to Mrs. Davis and they were material as showing malice on his part in the killing.
The motion for rehearing will be overruled.
Overruled.